94 U.S. 619
24 L.Ed. 133
ERSKINEv.MILWAUKEE AND ST. PAUL RAILWAY COMPANY.MILWAUKEE AND ST. PAUL RAILWAY COMPANYv.ERSKINE.
October Term, 1876

ERROR to the Circuit Court of the United States for the Eastern District of Wisconsin.
This was an action brought by the Milwaukee and St. Paul Railway Company against Erskine, collector of internal revenue for the First Collection District of the State of Wisconsin, to recover $17,296.12 paid by the company under protest in the year 1870, and by him claimed to be due from it for taxes under the laws of the United States.
There was a judgment in favor of the company for $3655.07 and costs. Each party excepted to the rulings of the court below, and sued out a writ of error. The exceptions of the company were abandoned here. The only question submitted was, whether the company was liable for any sum beyond the penalty of $1,000 for its default in paying the tax of five per cent upon the amount paid to the holders of the  oupons, which represented the interest on its bonds, and upon the dividends payable to its stockholders.
The court below held that the company was not so liable.
Mr. John W. Cary for the company.
Mr. Assistant Attorney-General Smith, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
No error has been assigned by the railroad company upon this record, for the reason that the rulings to which the company took exceptions are all sustained by our decisions in Barnes v. Railroad Companies, 17 Wall. 294, and Stockdale v. Insurance Companies, 20 id. 323.


2
We think that the Circuit Court was right in holding that the only penalty to which the company was liable for default under sect. 122 of the internal revenue act of June 30, 1864, 13 Stat. 284, as amended July 13, 1866, 14 id. 138, was that of $1,000 specially provided for in that section. The penalty of five per cent and interest at the rate of one per cent per month, apply only to cases of default in the payment of duties upon incomes imposed by sect. 119 as amended. 13 id. 283; 14 id. 480.


3
Judgment affirmed, the costs incident to each writ to be paid by the party suing it out.